Title: To Benjamin Franklin from [Samuel?] Mead, 25 February 1762
From: Mead, Samuel
To: Franklin, Benjamin


25th. Feby. 1762
Mr. Meads Compliments to Doctor Franklin and incloses him some account of the good Effects of Electricity, sent by a Curate of Doctor Douglass in the Country, which Lord Bath wished he might see! It is to be published as I understand, and if Mr. Franklin has any thing to observe on it, Mr. Mead would be glad when it is returned to acquaint my Lord with it.
Doctor Franklin Craven Street.
 Addressed: For / Doctor Franklin / in Craven Street.
